Title: From John Adams to Rev. John Eliot, 27 August 1800
From: Adams, John
To: Eliot, Rev. John



Sir
Quincy August 27. 1800

I received in due time, and ought to have Sooner answered your favour of the first of this month, informing me that I was unanimously elected a member of the Massachusetts Historical Society at their last meeting.
The Objects of that Institution are of great Importance and very laudable, and the Exertions of the Members have done them much honor
I pray you Sir to present to the Society my respects and best Thanks for the honour they have done me, in admitting me into their Number, a favour which I accept with pleasure.
If any Opportunity should occur to me of aiding their Endeavours, I shall embrace it with great Satisfaction
Accept sir of my Acknowledgments for the obliging manner in which you have communicated this Act of the society to, sir / your most obedient and very humble / servant

John Adams